Citation Nr: 1620225	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  15-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for pulmonary/respiratory disability, claimed as chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1941 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2014 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for COPD.  The Veteran filed a notice of disagreement (NOD) in January 2015.  A statement of the case (SOC) was issued in April 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2015.

In April 2016, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Board notes that additional evidence was received after the case was certified to the Board in September 2015.  Review of this evidence reflects that it relates to issues other than those on appeal herein and/or is cumulative of the evidence already in the claims file.  As this evidence is therefore not pertinent to the appeal, a remand for initial agency of original jurisdiction (AOJ) review of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative"); 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board) (emphasis added).

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the claim on appeal is  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file receals that additional AOJ action on the matter on appeal is warranted.

The Veteran contends that in 1942, he was training for General Patton's invasion of Africa while stationed in Arizona, and that he suffered a pulmonary collapse or "severe asthma attack" during a gas mask test.  The test involved a 10-mile run in a dust storm in 120-degree heat.  Following the test, the Veteran claims that he was continuously hospitalized for over four months, and later diagnosed with an allergy to dust.  Lay statements corroborate that he suffered an acute "asthma attack" while in service and that the military physician reported that his training aggravated his asthma.  Lay statements also reveal that the Veteran suffered from childhood asthma, which he contends was aggravated by the in-service incident.  

The Veteran also submitted private treatment records and opinions from Dr. D.M.K. in March 2014, and Dr. M.G. in March 2015.  Dr. D.M.K. reviewed the Veteran's claims file and medical records, and opined that the Veteran's COPD was caused by his military service because "COPD is most commonly caused by a pollutant or lung irritant."  While Dr. D.M.K. noted that the most common of these was cigarette smoke or, in rarer cases, industrial solvent, the Veteran did not have a social history of smoking cigarettes or exposure to industrial solvents.  The doctor remarked that "what clearly [was] in his history [was] the very large exposure to dust, a known allergen for him, which occurred during military training in extreme conditions."  He concluded that "it [was his] professional opinion that his COPD and its related anxiety [were] much more likely than not to be a result or consequence of his military service."

In March 2015, Dr. M.G. reviewed the Veteran's claims file and stated he first examined the Veteran in 1955 at the University of Tennessee.  He explained that he saw the Veteran in connection with his asthma problems and that at the time he had had access to the Veteran's service treatment records (STRs) for his review because they had been included in the Veteran's school records.  Dr. M.G. opined that he "would believe that the cause of his anxiety, asthmaCOPD, is also more than likely service connected too," and that he found it "very difficult to separate accepted anxiety from its cause, asthmaCOPD."

In a September 2014 VA examination report, the examiner stated that although the Veteran had a history of respiratory condition during service, treatment records did not show a clear diagnosis or treatment for the condition.  He noted that the Veteran was diagnosed with COPD in the last five years and that the condition was "more likely related to [the Veteran's] history of tobacco use" as reported in his VA treatment records.

The Board finds that the record does not include adequate medical opinion evidence to resolve the claims for service connection for COPD.   The March 2014 and March 2015 statements from Drs. D.M.K. and M.G. raise, but do not sufficiently resolve, questions regarding whether a pulmonary/respiratory disability  pre-existed service and, if so, whether any such condition was aggravated (permanently wordsened beyond natural progression) by his military service.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Further, the VA examiner did not address Dr. D.M.K.'s conclusion that the Veteran's COPD is a result of his "exposure to dust, a known allergen for him, which occurred during military training in extreme conditions."   

Under these circumstances, the Board finds that  further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should obtain an addendum opinion from the September 2014 VA examiner (or from another appropriate physician based on claims file review, if possible) addressing the etiology and of current respiratory disabilities.  In formulating any opinion, the examiner should discuss whether the Veteran's diagnosed disabilities, if any, clearly and unmistakably existed prior to service; if so, whether the disabilities were clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service-in particular, as a result of injury; consider the Veteran's lay statements that he was exposed to a dust storm during a gas mask training exercise and was hospitalized for four months afterwards and received continuous treatments for "asthma" until his discharge from service; and discuss the statements from Dr. D.M.K., who related the Veteran's COPD to military service on the basis of aggravation of pre-existing disabilities, and from Dr. G.M., who opined that the Veteran's "asthmaCOPD" was more than likely related to or a result of service.

The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the record indicates that the Veteran receives VA outpatient treatment for his COPD, and the most recent VA outpatient treatment of record is dated in October 2015.  Thus, any additional, outstanding VA outpatient treatment records since October 2015 should be associated with the file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Palm Desert VA Medical Center (VAMC) (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated since October 2015..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records/responses from each contacted entity have been associared with the claims file,  arrange to obtain an addendum opinion from the  September 2014 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should clearly identify all  current pulmonary/respiratory disorder(s), to include asthma and  COPD, currently present, or present at time pertinent to the current claim.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disability clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service, resulting in current disability . 

For each disability found not to have clearly and unmistakably pre-existed service, the examiner should opine whether it is at least as likely as not (i.e., s a 50 percent or greater probability) that the disability was incurred during service-particularly, as a result of in-service injury, as alleged. 

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, to particularly include the following:

The Veteran's description of his in-service incident in 1942 when he suffered a severe "asthma attack" after a gas mask training exercise, and his subsequent continuous hospitalization and treatment during service for breathing difficulty;

Lay statements that the Veteran suffered from childhood asthma; 

Dr. G.M.'s statements that he reviewed the Veteran's STRs, which showed an "asthma attack" in 1942, hospitalization, and continued, considerable effort to treat his asthma until his discharge; and,

Dr. D.M.K.'s statement that "COPD is most commonly caused by a pollutant or lung irritant," and his opinion that in this case the Veteran's "very large exposure to dust, a known allergen for him, which occurred during military training in extreme conditions," is the cause of his COPD.

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the lasrand legal authority. 
 
7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

